Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 15/922,557, now U.S. Patent No. 10,652,293.
Claims 2, 8 and 21-27 have been canceled.
The Terminal Disclaimer filed on September 21, 2021 has been processed and approved. 

Response to Arguments
Applicant’s arguments, see page 9, filed September 21, 2021 with respect to the nonstatutory double patenting rejection and the 102(a)(1) rejection have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-20, 28 and 29 and the 102(a)(1) rejection of claims 1-7, 12-20, 28 and 29 have been withdrawn.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1, 3-7, 9-20, 28 and 29 are allowable over the prior art of record.

Prior art of record Atkins et al “Atkins”, US Patent Application Pub. No. 2011/0083073 discloses as illustrated on Fig. 1 and further explained in Paragraph(s) [0012] and [0014] recording and formatting media content (e.g., recording video associated with a live broadcast event and generating index values corresponding to individual segments 

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454